appeal were premature. Because appellant failed to designate an

                    appealable order, we

                               ORDER these appeals DISMISSED.




                                                                             J.




                                                         Parraguirre



                                                         Saitta
                                                                  kicurcr,

                    cc: Hon. Brent T. Adams, District Judge
                         Jamie A. Rosaschi
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




 SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ciOW
il.,;hArthVg                               EIEGESENEEM